Claimant has appealed from a decision of the State Industrial Board denying her claim for death benefits by reason of the death of her husband. The decedent was employed as a general houseman. His employer had a residence at Great Neck, Long Island, with a private beach on Long Island Sound. On July 30, 1938, decedent, together with the chauffeur, went to the beach to go swimming. Decedent could not swim. He was drowned. The State Industrial Board found that the accident causing death did not arise out of and in the course of the employment. The evidence sustains the finding. Decision unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.